Explanations of vote
Oral explanations of vote
(FR) Mr President, yesterday the President, quite rightly, made much of respect for the Community method. This method guarantees the involvement of all Member States, and Community institutions, in the decision-making processes, and this from the very beginning.
The G4's way of tackling the banking and financial crisis in 2008 was the opposite of respect for the aforementioned method, which Mr Barroso called for yesterday afternoon. In 2008, we waited in vain for President Barroso to call for order.
The European Union is of course France, the United Kingdom, the Federal Republic of Germany, and Italy - all members of the G4 - but it is also Austria, Belgium, Estonia, Latvia, Romania, Poland, Hungary, Luxembourg and so on, which were excluded from an important phase in the decision-making process in 2008.
President Barroso, you should have enforced respect for the Community method in 2008, via the same statement you made yesterday. This is why I am unable to support your candidacy.
Mr President, may I add a personal remark. It is difficult for those who have the floor to speak with this din all around.
(IT) Mr President, ladies and gentlemen, after my speech I will say a few words in Neapolitan (Part not transcribed in this document, since Neapolitan is not an official language). I will do so not for reasons of local colour, but to attract political and media attention to our emergencies: the emergencies of southern Italy. I voted for President Barroso, not least because I hope that he will be the President of the whole of Europe, including southern Italy.
Located as it is in the middle of the Mediterranean, the South is the gateway to Europe and the link between different worlds. Through its history, geographical position and culture of hospitality, it can play an important role for the old continent as a whole. Southern Italy should be treated with the same dignity as other places in Europe and, now that it is experiencing difficulties, Europe must intervene as energetically as when it regularised 150 million citizens from the East, who became EU citizens. That operation came at a price, and if, today, a worker from Gdańsk earns 28 times more than he earned before, he also owes it to the economic effort of Italy and of southern Italy.
(The speaker continued in Neapolitan)
Mr President, time has, perhaps, habituated us to the hollowness of the ritual that we have just carried out. Familiar as we are with the EU structures, we have ceased to see how anomalous, how outrageous, it is that we have supreme executive and legislative power in the hands of an unaccountable and unelected bureaucracy. The majority of laws in the Member States come from a European Commission whom nobody votes for and nobody can get rid of. The only bit that pretends to democratic authority is the rite that was just carried out in this Chamber, which I cannot help saying put me in mind of one of those occasional meetings of the People's Assembly in the old Comecon times where we all stand up and congratulate ourselves on having rubber-stamped the decision.
I have no personal problems with José Manuel Barroso. If we are going to have a federalist President of the Commission - and I can see that is the will of the House - it might as well be him as anyone else. He seems a nice chap - and, like all British politicians, I am profoundly Lusophile and aware of our relationship with our oldest ally - but there is something farcical about the pretence that there is any democratic involvement in a system that puts a monopoly on the right to initiate law in the hands of people that we cannot vote for and cannot get rid of.
Mr President, like my previous colleague who spoke earlier, I would like to say that I also have my reservations about Mr Barroso being re-elected as President of the Commission.
After all, he more than anyone is committed to further European integration, often against the will of the peoples of Europe. But he did come to our group meeting, the ECR Group meeting, and explain that he was in favour of smart regulation.
Now, of course, there is much doubt about what 'smart regulation' means. Many people believe that smart regulation is bad regulation, or that any regulation is not very smart regulation.
But I would ask him, if he really is in favour of smart regulation, to make sure that, on every directive, the Commission carries out a proper economic impact assessment. We have going through this House next year the Alternative Investment Fund Management Directive. The Commission has failed so far to conduct any proper economic impact assessment - in fact they say it cannot be done.
How, under those circumstances, are we going to get smart regulation? I ask Mr Barroso to reconsider.
Mr President, I opposed the joint motion for a resolution on forest fires, despite the fact that I agree with European countries cooperating voluntarily to prevent, fight and repair the appalling damage caused by forest fires.
However, I object to the creation of European Union bodies that would exercise power over Member States in areas that are wider than necessary to deal with this problem. I draw attention to paragraphs 3, 7 and 8 of the joint motion for a resolution.
This proposal is exploiting admirable humanitarian responses to the appalling tragedies that we have seen in order to take further steps towards the creation of the European protection force called 'Europe Aid' as outlined in the Barnier report.
(NL) Mr President, I abstained in the final vote on this resolution, although I did do so with some reservation and a number of doubts, as this text does, without doubt, include many positive elements, things that no one can really oppose. I am thinking, for example, of the support for reinforcing the Member States' civil protection measures by means of the exchange of experts and working methods. Last summer, we saw once again that some forest fires assume such a scale that cooperation is necessary, but that cooperation between Member States takes place already. Such cooperation can, of course, be deepened further, but it is questionable what value there is, for example, in having a separate EU reaction force. Doing so simply takes resources from the Member States, creates yet another new EU body with its own staff and adds yet more bureaucracy.
Written explanations of vote
President Barroso has made Europe the world leader in the fight against climate change. The European Union is the only international bloc that has a clear, consistent negotiating position for the Copenhagen conference. The political guidelines for the next Commission outlined by President Barroso present an ambitious, modern vision for Europe, to which the fight against climate change and the areas of the knowledge triangle are central.
The challenges facing us are complex, and the responses must necessarily be holistic. For the post-2010 period, therefore, President Barroso is proposing a coordinated and convergent approach involving the Lisbon Strategy, energy and climate policy and social policy. New sources of growth and social cohesion are proposed, based on a new industrial strategy for Europe, a modern service sector and a dynamic rural economy.
President Barroso thus prioritises the real economy and its modernisation through scientific research, technological development, innovation and the principles of sustainability. The Commission, under the leadership of President Barroso, in partnership with the European Parliament and the Council, will help to cultivate a prosperous, sustainable and socially advanced European Union.
For the sake of political consistency and out of respect for our electorate, I voted against the re-election of Mr Barroso. In the five years of his mandate, Mr Barroso, who harnessed the support of certain EU countries for George W. Bush's war in Iraq, has never been able to revive the European Union or to strengthen it in the face of national self-interest. He did not measure up to the task when the financial, economic and social crisis occurred.
All he has done in these five years is support the wayward paths taken by financial capitalism instead of proposing the new regulations Europe needs in the 21st century. The European Commission's policy needs to be reoriented. Mr Barroso is not the man for the job. His programme is no match for the scale of the current crisis: it lacks a European recovery plan, a pact for employment, regulation and effective supervision of the financial markets, and more robust and prompt instruments to correct the current imbalances. We need a directive on public services and a reoriented policy by the Commission on pay. If we want to save our European social model, we need a much more ambitious social agenda.
I am pleased to say that, as a Portuguese and a Member of the European Parliament, I voted in favour of the re-election of José Manuel Durão Barroso as President of the European Commission. I believe his performance during the previous mandate, which was beset by so many political, financial and social difficulties, and the experience he acquired in this post, justified the support of the governments and the renewed confidence of this House.
I deplore the many attempts - not all of them open or serious - to prevent his candidacy from succeeding, and I note that they were frustrated not only by a lack of any credible alternative but also by the foolishness of the arguments on which they were based. I regret that Members from my own country could not resist taking that path, which is as easy as it is inconsequential.
I hope the second Barroso Commission can combine technical competence with that 'something extra'. I also hope it will effectively respect and make use of the principle of subsidiarity, and will choose the safety and solidity of taking small steps, as recommended by Jean Monnet, rather than adopting the fast-track approach that has promised much but contributed little to the real progress of the European project and dream. However much we aim for the horizon, we only get there by putting one foot in front of the other. Let us go the right way.
I welcome the result of this vote, which brings Dr José Manuel Durão Barroso back to the European Commission Presidency. Portugal is proud to have a Portuguese of such recognised ability and quality as Dr Barroso at the head of the Commission. It is even prouder to see the value of his work during his first mandate, from 2004 to 2009. This value has been acknowledged by the European Parliament in this vote. In fact, he was elected by a very large majority, greater than that required by the Treaty of Lisbon.
Over the last five years, Dr Barroso showed strong, comprehensive leadership. The energy and climate change dossier, the Services Directive and the regulation on chemical substances are just a few examples of success and leadership. He was also at the forefront in the search for solutions and in concrete proposals to resolve the economic crisis that is still affecting us. The European Parliament has just sent out a signal that Europe is strong and has a strong leader. Therefore, with confidence and hope, we can advance towards a Europe of greater prosperity and solidarity.
The political guidelines for the next mandate of the Commission, which have just been tabled, reveal its President's intention to continue pursuing the main lines of action that were included in the guidelines of the mandate that is now ending. Those guidelines lie at the origin of the deep economic and social crisis that we are now experiencing, the tragic consequences of which - unemployment, inequality, poverty and exclusion - have mercilessly afflicted the workers and peoples of Europe.
In Portugal, the consequences of implementing the policies resulting from these guidelines have been the destruction or utter crippling of essential productive sectors - agriculture, fisheries and industry; the assault on workers' rights, the devaluation of wages and the corresponding increase in unemployment and insecure work; inequality in income distribution, which now clearly diverges from the EU average; and the failure of the policies of deregulation, liberalisation and privatisation of basic sectors, which have dismantled public services and commercialised essential aspects of our collective existence. Keeping these same guidelines means perpetuating the concentration of wealth, maintaining divergence instead of convergence, and causing further damaging eruptions of a latent systemic crisis to occur sooner rather than later.
We would all like to see a stronger Europe, and for people to be better off! You do too, judging by the 'Political guidelines for the next Commission' which you presented to Parliament. Yet more is expected from a candidate for the future head of the Commission: he is expected to say how he intends to achieve this, rather than just presenting a list of challenges.
In fact, the goals are so wide-ranging that there is the danger of them ruling each other out, and there will definitely come a time when a choice will have to be made as to which of the priorities are 'more important'. For example, which would you choose if the aim of European economic competitiveness clashes with the aim of high levels of employment? The text you sent us does not make this clear.
I have the impression that your document is simply a wish-list of things that were not achieved in the previous term. The question is, why not?
I would, however, like to speak on the point about the Internet in your programme. You mention the importance of the Internet for economic development and the social cohesion of Europe, and even promise that the new Commission will develop a 'European Digital Agenda'. What I would like to know is how you intend to implement this idea in practice, and what the Agenda will contribute which is new compared to previous initiatives?
Like my friends representing the national movements in Europe, I am one of the 219 MEPs who voted against Mr Barroso. He is a likeable and cultured man, but most of all he is the symbol of the failure of the European Union. He has failed to save our economies and our jobs from unfair global competition; to help European countries come out of the crisis; to reform the financial system to curb unbridled speculation; to guarantee democracy; to ensure food self-sufficiency; and to curb the accelerated de-industrialisation of our countries.
In a word, he has failed to demonstrate that the Europe of Brussels is more than a machine for grinding down, impoverishing and enslaving nations and peoples. On closer observation, the election of Mr Barroso is also a symbol: that of the way in which this Europe works. What sort of uproar would there be if, instead of the President of the Commission, who is going to influence the lives of 500 million Europeans through his policies, it was a Head of State who, despite being the sole candidate, was elected by little more than half of the votes?
Today I voted against Mr Barroso's candidacy for three essential reasons. Firstly, his own track record in the last five years: a Presidency which was weak, conservative and liberal, immobile in the face of the crisis, incapable of stimulating a coordinated recovery, and exclusively attentive to the wishes of the Heads of State or Government. José Manuel Barroso has certainly not furthered a strong Europe. Secondly, the inadequacy of his response to the conditions set by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament: providing neither a genuine recovery plan, nor a pact for employment, no regulation, supervision or effective instruments to correct the imbalances in the financial markets, and making not one commitment concerning a framework directive protecting public services. Finally, the messages sent out by voters during the European elections, which showed us that they no longer want a weakened, incomprehensible Europe, where compromise is considered a superior virtue to political direction.
The election of the President of the European Commission is an extremely important act, and the citizens of the EU should have the right to know their representatives' choice.
Personally speaking, I regret and condemn the secret ballot procedure that leads to a complete lack of accountability.
Moreover, as I can find no common ground with the policy proposed by Mr Barroso, I confirm that I will not be supporting his appointment as President of the Commission.
At the end of the five-year term (2004-2009), the assessment of the European Commission's activities does not cast President Barroso in a favourable light. Based on this fact, it seems necessary to abstain from voting, especially at a time when a negative vote would be an unwise political decision, given the lack of any alternative, while a positive vote would be tantamount to expressing unconditional and unjustified confidence in an unsatisfactory programme.
I believe that the support being given to President Barroso by Member States is unarguable proof of the fact that he has not been a strong president, but rather one for whom national interests have taken priority, meaning that it has been national leaders who have set out the guidelines for his mandate. The European Commission needs a president to support the development of Community policies, constantly strive for integration and promote the concept of a United Europe. He must not be in any way an advocate for national interests. From a social-democratic perspective, President Barroso has not fulfilled a large number of the commitments made at the start of his mandate in 2004. Very little interest has been shown by the Commission in many of these, including the consolidation of a Social Europe. Consequently, I chose not to vote for President Barroso's reappointment.
I voted in favour of appointing Mr Barroso as President of the European Commission.
I have come to this decision for four reasons.
The European Council unanimously proposed Mr Barroso's candidacy.
In my understanding of democracy, election winners can claim the right to choose one of their own.
There is no other choice but Mr Barroso; no alternative solution has been seriously considered.
The criticisms directed at the outgoing President are mistaken about an essential fact, namely that the Commission is able to make proposals and that it is the Member States that lay them down.
My support also comes with some expectations.
In the course of his second term of office, Mr Barroso should be a little more independent minded, not least with regard to the large Member States, and the sole objective of his actions should be to serve the general interest of the Community.
I regret that the Commission has a tendency to evolve into a conglomerate of commissioners, free to act as they please. I would ask Mr Barroso to use his influence to counteract this evolution.
I would like the institution, as 'guardian of treaties', to regain its original strength, in other words, its capacity to show the way with rallying projects.
Mr Barroso, the President of the European Commission, is responsible for the current situation of financial, economic, food and environmental crisis in which Europe is immersed. To date, no one has recognised his error, and the blame has instead been placed on the United States. To date, the Commission has tried to build a Europe based on policies of privatisation and dismantling of the social state.
The Commission adopted the Lisbon Strategy, which predicted economic growth of 3% and the creation of 20 million jobs by 2010. The failure of this strategy is clear. Despite that, the Commission is proposing to renew this strategy and continue with these policies, which are the cause of the crisis. This crisis is not a pandemic; it is the result of a gamble on one specific policy: the policy adopted by the European Commission. Its foreign policy programme makes no reference to the Sahara or Palestine. These issues are not only not its priorities, but the EU is planning to grant advanced status to the Kingdom of Morocco and to upgrade relations with the State of Israel.
The work carried out by President Barroso over the last five years was characterised by great pragmatism, seriousness and firmness in the way he looked after Europe's top interests.
His world leadership in combating climate change, the timeliness of increasing Europeans' involvement with the oceans through the launch of the new European maritime policy, and his ability to generate consensus on the financial perspective in a Europe of 27 are a few examples that justify keeping him at the head of the European Commission.
Economic growth, investment in innovation and training, and fighting unemployment are fundamental pillars for Europe's integration to continue, and they are also Mr Barroso's priorities for the future.
At a time when the world economic and financial situation is not at its best, Europe needs a strong leader who can breathe life into the European project.
For all the above reasons and many others, I believe Mr Barroso is the ideal president to guide the EU's destiny in the forthcoming term of office.
Like 381 of my fellow Members, I supported Mr Barroso's appointment as head of the Commission. I did so for many reasons, not least because some people are levelling particularly unfair accusations against the candidate. I hear some dream of a new Delors, while they forget that we have changed the world... and Europe. The Europe of the 12, of Kohl and Mitterrand, is no more and will doubtless never return.
The first President of a Commission of 25, then of 27, Mr Barroso had the delicate task of handling the enlargement of 2004, a mandate marked by consolidation. The second will be one of ambition. I hope it will be so and I want to give him the credit for this. I want to refuse to play the game of sorcerer's apprentice, to refuse to wait, not for Godot, but for another hypothetical candidate that the Council has no intention of putting forward. I want to refuse to wait and to further weaken our institutions and the reputation that Europe still enjoys among Europeans. So yes, we will expect him to keep his promises, such as combating climate change and discrimination, and the urgent concerted action in the face of the economic and social crisis. To postpone this vote one more time would be to bark up the wrong tree. To wait for a phantom candidate would be a mistake.
A strong, ambitious Commission Presidency is essential for Europe to regain its position as world leader by seeking a balance between economic and political goals on one hand and social and territorial cohesion on the other. Priorities must be defined pragmatically but without neglecting the values that lie at the origin of the European project.
We have a number of challenges ahead, such as reforming the Community budget, which Europe must address by showing that it is able to set the world agenda on various topics including the fight against climate change and the regulation of financial markets. At a time when unemployment is soaring in several Member States, it is vital to seek a sustainable way out of the current economic and social crisis. This goal should unite the Member States around the principle of solidarity and the strengthening of the European single market.
Since I believe that José Manuel Durão Barroso has the qualities that will allow him to continue to successfully fulfil the expectations that we have placed in him, since I think the fact that he holds the post is an honour for Portugal, and since I see it as an advantage for a small, isolated, distant and outermost region like Madeira to have someone in the Commission who thoroughly understands its reality, I support his new candidacy for the post of President of the European Commission.
I voted against the re-appointment of Mr Barroso as President of the European Commission as, for the past five years, he has been the very symbol of a Commission that chose to disregard the democratic rejection of the Treaty of Lisbon and did so contemptuously and in a particularly arrogant fashion. Mr Barroso also repeatedly argued for a new wave of mass immigration and constantly played down the problems associated with the possible accession of Turkey to the EU. It is also telling that Mr Barroso yesterday refused to answer a justified question from a British Member about his intentions with regard to a European Commissioner for Human Rights - an internal one within the EU, that is. Big Brother Europe marches on, but apparently no one is to know, and that includes MEPs.
in writing. - Although it is not the norm for me to abstain, I felt that, for today's vote on the election of the President of the Commission, abstention was the right choice. I accept that Mr Barroso has made some concessions, for example, on the issue of social impact assessments. However, Mr Barroso has failed to show commitment in putting forward proposals of importance to the S&D Group - for example, a strengthening of the Posted Workers Directive, a directive of vital importance for the protection of Welsh workers. We also need more commitment about the portfolios given to newly appointed commissioners and a clear explanation from Mr Barroso about the organisation of the next college. I do not believe that Mr Barroso's pledge to fight social dumping in Europe is far-reaching enough, and it is for this reason, as well as the abovementioned, that I took the decision to abstain on this vote.
I voted against Mr Barroso's candidacy, above all, because I believe in a genuinely political Europe, which cannot be satisfied with a Commission bound by the desiderata of big business. I also believe that one cannot campaign by calling for another form of European leadership only to then give a blank cheque to a champion of liberalism whose programme is sorely lacking in ambition and values. A man who has taken shelter behind the idea of 'better regulation' in order to 'deregulate' everything that I, as a socialist, defend: public services, social protection of workers, respect for health systems, regulation of the financial economy and protection of consumers and of the environment against the power of industrial groups. Out of respect for my own convictions and those of the electorate, I feel that these values cannot be called into question by ulterior motives and tricks aimed at obtaining derisory concessions from conservatives who control the majority of the Member States, the European Parliament and the Commission, and who will not rest until they have furthered their deregulatory policy.
Although the vote on the President of the European Commission is secret, I would like to express publicly my support for the candidate from our political family, José Manuel Barroso, and sincerely to congratulate him on his re-election. As the Group of the European People's Party (Christian Democrats) won the European elections, it is quite natural that the President of the future Commission should come from our ranks. Therefore, despite the futile unrest among the divided left and the Greens, who did not, however, have a candidate to put forward, Mr Barroso was comfortably re-elected. I also welcome his reaffirmed commitment to work in close cooperation with our Assembly, within which he can count on our determination and our support each time the proposals of our European project have to go to the vote. Parliament and the Commission will now be able to set to work without delay, which was the most important thing at this difficult time, where there are many challenges to take up swiftly for the sake of all Europeans. Moreover, while Europe is involved in the G20 and climate negotiations, it must be united and in good working order: today's clear, unambiguous vote also strengthens it in the face of the other world powers.
I voted for the European Parliament resolution of 16 September 2009 on the forest fires of summer 2009. This resolution follows numerous others highlighting the frequency, the seriousness, the complexity and the impact of natural and man-made disasters in Europe, the number of which has increased rapidly in the last few years. The forest fire phenomenon is aggravated by rural depopulation, the progressive abandonment of traditional activities, poor forest management, the existence of vast expanses of forest planted with one single species, the planting of non-adapted tree species, the absence of an effective prevention policy, the levity of penalties imposed in cases of arson, and the flawed implementation of laws forbidding illegal construction and guaranteeing reforestation. It is regrettable that, despite Parliament's demands, the Commission has not taken steps to create a European civil protection force, and I welcome the action of my friend Mr Barnier, who has long been proposing this facility. Finally, at a time when private insurance companies do not offer fire cover for forests, it is becoming imperative, faced with the private sector's failure to act, to consider a public/private collective instrument to insure forests against storms and fire.
Unfortunately, conditions of extreme drought and forest fires in southern Europe have been growing both more frequent and more intense. Immense damage has been caused in terms of loss of human life (11 people have died just this summer), reduced economic activity and environmental degradation, particularly through an increase in the rate of desertification, in that some 400 000 hectares of European forests have disappeared every year over the last decade.
Climate change is contributing to the increase in natural disasters, but many cases are still unforeseeable or are caused by criminal acts. Scientific research therefore needs to be developed so as to improve risk assessment procedures, fire prevention systems and fire-fighting facilities, and the requisite financial resources must also be released.
We need a European strategy to combat natural disasters, as well as greater interoperability and coordination among the various Community instruments. The Member States should enhance their cooperation and coordination so as to guarantee solidarity and the availability of additional rapid mobilisation resources to fight these disasters.
I call on the Presidency of the Council to make an urgent decision on the regulation for the new Solidarity Fund, in order to increase transparency and make its mobilisation more flexible in an emergency.
Southern Europe has been the victim of disasters (drought and fires) that have threatened human lives, economies and local ecosystems and are contributing to the gradual abandonment of extensive areas that were once populated, worked and cared for. Rather than being a problem for one country or another, this issue and its serious consequences have now become cross-border in nature and clearly deserve a response at European level.
As I have said previously, the European Union will benefit if it remains united even in adversity and if it is able to mobilise resources such as the Solidarity Fund as well as systems and methods to avert the causes and mitigate the consequences of these scourges and to provide a flexible, prompt and suitable response to them.
In addition to the European Commission, which should adopt a leading role in seeking solutions and implementing best practice, the whole forestry sector should be called on to share knowledge, define solutions and point to ways to help diversify the activities associated with forests.
A Portuguese nursery rhyme says a tree is a friend. The European Union should repay this friendship and thus support the future of rural areas.
The reason why I voted in favour is linked to the need for effective solidarity and the immediate mobilisation of financial resources, so as to be able, with all due urgency, to tackle the socially and environmentally tragic situation that has befallen the areas and communities affected by this summer's fires.
I believe, however, that the resolution should place greater emphasis on the effects of certain Community policies, particularly the common agricultural policy, which lead people to abandon the land and productive systems, and on activities which contribute to a preventive approach to the problem of fires.
The consequences of the CAP, particularly in countries like Portugal, are among the underlying causes of the fires which today devastate vast areas of land year after year. I believe, however, that this possible and desirable cooperation among Member States in fighting forest fires should not be used to pave the way for removing important aspects of Member States' individual sovereignty, namely in terms of civil protection and measures for controlling and intervening in their own territory.
Once again this summer, forest fires have devastated the south of France. Like our other European neighbours, our citizens have found themselves battling flames, these disasters resulting in both material damage and human suffering. This is why I have advocated the setting up of an independent and permanent European reaction force, whose task would be to assist Member States and regions affected by fires and other disasters. Equally, we need - and this is also the appeal we have made to the Commission - a strategy which allows us to conserve the rich ecosystems in our natural parks, be it the Bauges, Ardèche or Lubéron, with the whole undertaking relying on funding designed for preventive measures and actions to re-establish the damaged ecosystem. Recourse to the CAP might be justified to prevent the spread of forest fires, which are too often the result of abundant undergrowth in some areas. Finally, I have also advocated mobilisation of the EU Solidarity Fund, a fund that today is blocked by the Council even though it is needed desperately.
Mr President, in Monday's debate on the forest fires during the summer of 2009, I said that natural conditions will alter with climate change. That is a fact that cannot be contradicted. It does not, however, explain environmental disasters, especially if the same phenomena recur every few years. We can and must be better prepared. That is why I had to vote against my group's position today with regard to Amendment 5 and, to be perfectly honest, that position puzzles me greatly. It really is time the Member States of the Union took a look in the mirror. One feels fully justified in saying that the destruction caused by forest fires could have been prevented if certain Member States had developed and implemented more effective preventive measures and worked harder to stop criminal activity in the acquisition of more land to build on.
Our political environment cannot be one where people close their eyes to the facts. This benefits nobody, especially when it concerns the scale of the human tragedy resulting from forest fires. It has been suggested that climate change is one cause of the increase in the number of forest fires, and it is true that Europe will have to prepare for longer forest fire seasons than just June to September which, until now, has been the norm. Summers are beginning earlier and they are warmer and drier, especially in the south, and the risk of fires is therefore growing. The problem of fires itself, however, lies not in any progressive change to natural conditions, but elsewhere. It is one thing to adapt to the changing environment; it is quite another to accept rigid bad practices and be unprepared.
In Greece, 130 000 olive trees were destroyed by the fires, as well as many hectares of vines, cattle, beekeeping holdings, storehouses, stables and a large number of greenhouses and houses. In Spain, 95 769 hectares have been burnt by forest fires, causing 11 deaths and estimated losses of EUR 395 million.
The social, economic and environmental damage caused by the fires to local economies, productive activity and tourism is huge, rendering necessary support for affected citizens and the re-establishment of previous environmental conditions through immediate national and Community intervention.
We urge the Commission to mobilise the current EU Solidarity Fund without delay and make available the resources needed for the purpose of supporting rehabilitation plans for the affected areas, the restoration of their productive potential and the full reforestation of the burnt areas.
The deforestation is partly due to the construction of roads and railway lines. The Commission must promote measures so that public works financed by EU funds include an amount of public investment for the improvement, maintenance and increase of public forest.
Unfortunately, the summer of 2009 was marked by devastating forest fires in southern Europe, which caused huge material and ecological damage. It was clear in this context that arsonists, who profit by destroying forests, are encouraged by shortcomings in or the lack of forest registers, or by poorly defined land use. It was therefore important in this motion for a resolution to call on the Member States to revise or amend these registers.
In addition to reforestation, cooperation between experts, fire brigades and other groups deployed is required both in emergencies and for prevention. This motion for a resolution contains logical proposals, such as how the Member States can be supported in a disaster in accordance with the principle of solidarity. That is why I voted for the joint motion for a resolution on the forest fires in the summer of 2009.
We must say straightaway that preventing natural disasters and adapting to climate change is not an easy task. Even if the European Union fares somewhat better than other regions of the world with the creation of a strengthened civil protection mechanism and the financial godsend represented by the Solidarity Fund, more than 600 000 hectares are destroyed each year.
I am not just talking about the forest fires in the Mediterranean Basin, the worst of which were those of summer 2009 in the uplands around Athens. For me, two proposals seem essential to improve the situation. Firstly, Mr Barnier's report of 2006 on a European civil protection force must be implemented in full. We are still waiting for the European green helmets to be set up to give substance to a European policy for civil protection voted for by citizens. Secondly, it is important for the Commission to have a right to oversee what is happening locally. It would be surprising to say the least if European grants were paid when some forest fires were probably started by criminals with the sole aim of preparing the land for development.
I voted in favour of the resolution on forest fires. So far this year, over 200 000 hectares of forest have been destroyed by fire in the European Union. That is more than in the whole of 2008! In Poland, the coefficient of the threat of forest fires is one of the highest in Europe. In April 2009, the number of fires was the highest in five years.
We must take urgent and effective measures to counter climate change, which is one of the causes of the fires. Another important issue in the adopted resolution is that of coordinating EU mechanisms for the prevention of climate change and, in particular, the effective use of the Solidarity Fund to limit the consequences of fires.
We need to set up a European reaction force capable of acting quickly in case of natural disasters. This would be a financial and organisational completion of the actions undertaken in the Member States. I hope that the Parliamentary resolution on fighting the effects of fires will be duly considered by the European Commission and mobilised to intensify its own actions in this field.
in writing. - Today's debate on forest fires in welcomed. The devastation to many sites of natural beauty is a loss to us all. We must show solidarity with our colleagues and help the countries affected.
As a result of the reforestation promoted by the regional government, along with initiatives by environmental protection organisations, recent studies show that the forests of Madeira have increased by almost 5 000 hectares in the last 36 years, an achievement that is all the more noteworthy because it goes against the national trend. This inestimably valuable heritage must be protected and, while we certainly need to be prepared to respond to forest fires, I feel it is essential to balance the allocation of resources across fire prevention, detection and actual fire fighting. I voted in favour of this resolution since I believe this policy can be promoted at European level through a strategy of solidarity that seeks to coordinate fire response and the effective prevention of hazardous forms of behaviour.
With special emphasis on the outermost regions, this approach should involve both the authorities and the owners of forested land in cleaning up woodlands, planting native species and repopulating rural areas. Criminal behaviour should also be suitably punished at a national level. Flexibility in the implementation of procedures associated with the use of existing structural funds or new ones, such as the EU Solidarity Fund, will allow a swifter response to be given to people affected by the loss of farmland, homes and livestock as a result of fires and other disasters.
I abstained from the final vote on the compromise resolution on the aftermath of the forest fires in 2009. This was because I note that the majority in this Parliament believes that combating forest fires at the European level should not be restricted to support and coordination but that, in reality, a kind of separate European fire-fighting corps would have to be established, yet another European body that would cost vast sums in order to duplicate work already performed by others.
It is, in any case, an illustration of the fact that the Euro-federalists are less concerned about efficiently and competently managing our continent and more concerned about making a statement, namely that everything must be regulated at the European level - in spite of the principle of subsidiarity that we hear acclaimed so frequently.